Emott, J.
[After stating the facts.]—That the mode of complaining or declaring which the plaintiffs have adopted in this case is expressly authorized by the revised statutes as the law stood before the Code of Procedure is conceded. 3 R. S. 304, § 11. But it is equally plain that it is in conflict with the rules prescribed by the Code, both as to parties and pleading, in respect to all actions to which those rules extend. Code of Pro. §§ 111, 117,118, 119,167. These provisions are universal in their terms, and general in their scope, and they are unquestionably intended to introduce a system by which all actions of whatever nature should be brought in the same form, and *143in the name of the real "party or parties in interest, who should state his or their cause of action according to the facts. Testing this complaint hy these rules, it presents four causes P of action; one in behalf of all the plaintiffs, one in behalf of two of them, and two others each in behalf of a different one of the plaintiffs severally. From the claims of different and distinct ownership made in the several counts, it is clear that the four counts state distinct, and considering the fact that they all refer to the same lands, inconsistent causes of action. There is one count which states a cause of action which affects all the parties to the suit, but the others do not. On the contrary, each of the counts complains of an injury sustained by a portion of the plaintiffs only. Each is distinct from the others, stating facts in a form which would make them the ground of a separate action. The joinder of these counts in one action therefore constitutes a joinder of different causes of action not all affecting the same parties, while each count except the first states a cause of action which does not affect all the plaintiffs. There is therefore an improper joinder of causes of action, and an improper joinder of parties if the general rules of the Code apply to a suit of this nature, which before the code was known as an action of ejectment.
Section 455 of the Code enacts that “the general provisions of the revised statutes relating to actions concerning real property shall apply to actions brought under this act, according to the subject-matter of the action, and without regard to its form.” It is urged that this section preserves the manner of declaring or complaining allowed by the revised statutes in actions of the character of this, which I may perhaps still be permitted to call an action of ejectment; to wit, the use of several counts stating different titles, and naming the plaintiffs jointly in one, and separately in, others. The general provisions of the Code as to parties and pleading to which I have referred are broad enough and explicit enough to repeal this provision of the revised statutes, unless it is retained or excepted from their scope by section 455 of the Code, just quoted. I am of opinion that such is not the effect of the latter section. I concur with the reasoning of Mr. Justice E. Darwin Satim, who in the opinion delivered in this case at the general term *144has 'ably and exhaustively discussed the whole question of the effect of the Code upon this class of suits. An action of ejectment must be brought in the form, by the parties, and according to the rules prescribed and permitted by the Code, and so brought it can accomplish all- the purposes and afford fully the relief that the action in its.old form ever admitted of. There are special features of the former action of ejectment, and anomalous rules and provisions belonging to it, as for instance the right of a defeated party to a new trial on payment of costs, and the proceedings to admeasure dower, where it is brought for dower, which can be and are retained and applied to actions otherwise conforming to the rules as to pleading and parties laid down by the Code. These special provisions affecting actions brought with the purpose of this, and similar special provisions in reference to other of the former actions concerning real property, are covered by section 455 of the Code, and are sufficient to give effect thereto, without construing it so as to produce an anomaly in the whole course of the action, and an exception to the rules of pleading and parties which obtain in all other cases, and which may without injustice or inconvenience, as is shown by Hr. Justice Smith in the court below, be applied in such cases as this. I am of opinion that the judgment of the supreme court was correct, and the grounds on which it rested are sound.
A majority of the judges concurred.
Judgment affirmed, with costs.